Moyer, C.J.,
dissenting. I respectfully dissent, because the majority opinion fails to address the very difficult issue presented.
Several important facts have not been included in the majority opinion and will therefore be stated here.
1. On May 7, 1991, the court and the public were informed by the Franklin County Special Prosecutor that the Franklin County Grand Jury had concluded that illegal conduct had produced passing grades for certain examinees in the February and July 1986 Ohio bar examinations. We were also informed *316at that time that since more than one person was possibly involved in the alteration of test scores, no indictments were forthcoming. The majority opinion refers to that conduct merely as “tampering with the examination records.” Such a characterization is hardly an adequate description of blatant criminal conduct that represents an attack upon one of the most important constitutional responsibilities of the Supreme Court of Ohio.
2. Although there was no evidence that respondents participated in or knew that their bar examination scores were a product of illegal conduct, it is significant that they were closely associated with the court when that conduct occurred.
3. On May 17, 1991, a majority of the court suspended respondents from the further practice of law. The suspension was stayed pending respondents’ decision to take a portion or all of the 1991 bar examination. Respondents were given the option of retaining their actual MBE scores from the 1986 bar examination and retaking only the written portion of the July 1991 bar examination.
The court’s May 17 decision reflected the concern of the majority at that time, for both the integrity of the Ohio bar examination and the very unusual circumstances in which respondents had been placed.
4. The destruction of the 1986 essay booklets within a year after the examination was administered occurred pursuant to a longstanding practice of the court. It was not related to the illegal conduct of court personnel in 1986.
We are presented with a choice that no court should be required to make. There is no compelling legal precedent that can be neatly applied to the facts before us. Thus, we are called upon to exercise the most valuable and precious of our resources — our judgment.
The majority opinion is founded on the premise that respondents completed the bar examination as required; that the court certified their admission to the bar; that respondents were not aware that their bar examinations had been scored in contravention of the scoring procedure for the Ohio bar examination then in effect; that court personnel disposed of the essay exams, which, if available, would enable us to determine respondents’ actual scores; and that it would be unfair to require respondents to complete the bar examination. That premise would be most persuasive if our only concern were the inconvenience, and indeed hardship, imposed upon respondents. I believe our responsibility requires us to consider more.
The premise of our original decision was that applicants to the Bar of Ohio and the public at large must believe that the Ohio bar examination fairly tests the minimum skills of those whom the court certifies as lawyers of this state *317and as officers of the court. We believed that every bar applicant must be graded and scored by the same standard. That is the issue before us. The fact that there is no evidence of respondents’ knowledge of the favored treatment they received is relevant only to determine whether respondents should be given the privilege of being members of the Bar of Ohio. I assume that if there was probative evidence of such conduct on the part of respondents, we would certainly not be offering them the opportunity to complete the bar examination and to maintain their status as members of the Bar of this state.
In 1928 this court disposed of a matter in which several applicants themselves were culpable in changing bar examination grades. State, ex rel. Turner, v. Albin (1928), 118 Ohio St. 527, 161 N.E. 792. Although distinguishable on its facts, the case is important for the court’s observation with respect to the issue before us. The court said:
“Unless the purity of the processes of selecting attorneys can be preserved, the usefulness, if not the very existence, of the court is threatened.” Id. at 534, 161 N.E. at 794.
It would be an overstatement to urge that the majority’s disposition of the matters before us threatened the “usefulness” of the court, but it can certainly be suggested that it does threaten the perception of the court as an institution that applies one standard to all people who come before it.
What answer does the majority opinion give to those 1986 bar examinees who were similarly situated with respondents, whose exams were scored according to the rules and who did not pass the bar examination? The November 14, 1990 Statistical Analysis of The Ohio Bar Examination, prepared for the court by Stephen P. Klein, Ph.D., and attached to a respondent’s brief, demonstrates that such a question is not hypothetical. Dr. Klein observed that based on a random sample of all examinations in the July 1990 bar examination, the 60-40 rule (referred to in his report as the “supplemental rule”) “passed a significant percentage of applicants who would have failed if all of their answers had been graded.” Applying Dr. Klein’s findings to the issue before us, it is clear that respondents received a significant benefit when their total scores were improperly based upon respondents’ answers to four rather than twenty-four essay questions. It was a benefit that certainly would have changed the fate of some other examinees in 1986 if it had been given to them.
What would we do if fire or some other unintended calamity destroyed the bar examination booklets before they were graded? The rationale of the majority opinion suggests that since the bar examinees were not at fault we would admit them all to the Bar of Ohio regardless of their competence. Are *318respondents not in a position similar to the runner who sets a new record for the high hurdles, only to learn later that a friendly official had lowered the hurdle in his lane to make it easier for him to win the race? The rationale of the majority opinion would suggest that the runner’s time would not be removed from the record book even though the rules of the race were changed for him.
My fear is that our action here will be perceived as the action of judges and lawyers setting a standard for themselves that common sense and basic fairness would apply to no one else.
Our judgment in this matter should be an unequivocal statement — a reaffirmation — that all applicants to the Bar of Ohio, without exception, are administered the same examination and scored by the same standards and rules as are all other applicants. Because our decision of May 17 reaffirmed that principle, I would overrule the motion for reconsideration.
Wright, J., concurs in the foregoing dissenting opinion.
Wright, J.,
dissenting. I concur in the Chief Justice’s dissent. I write separately not to criticize the majority opinion — the typical role of one in dissent — but to express a genuine degree of anguish over this controversy. To posit that this is a difficult call is a gross understatement.
On one hand we observe two young lawyers five years in the practice and doing well. There is some indication that simple fairness would require us to lift their suspensions and close the book on this unhappy affair.
On the other hand, we find two individuals who held a fiduciary relationship with the court at the time the misconduct noted above took place. Some person or persons with a similar relationship saw fit to alter the scoring of these two exams and otherwise tampered with the system. I think it a fair inference that but for the applicants’ relationship to the court no such alteration would have occurred and the grading process would have gone its course for good or for ill. The simple fact is that no one knows whether these two young persons actually passed the exam. Further, it would appear that we do an injustice to hundreds of similarly situated individuals whose whole work was graded and failed to pass muster by anywhere from three points to one-half point.
There is no single measure of justice here. Rather, there is a mix of truths that appear to contradict one another. Viewing the matter with an eye toward maintaining confidence in the integrity of the process, I conclude that these individuals should be required to take and pass the next regularly scheduled bar exam.